Citation Nr: 1231216	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-39 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee condition, claimed as secondary to a service-connected low back disability. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to February 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for a right knee condition. 

When this appeal was previously before the Board, the Board remanded the claims for service connection for right knee and left hip conditions in June 2009 and May 2011 for additional development.  In a May 2012 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim for service connection for a left hip condition.  Thus, this issue has been resolved and is no longer before the Board.  The May 2012 grant of service connection for a left hip condition constitutes a fully favorable determination with regards to that issue.  Accordingly, this decision is limited to the issue listed on the preceding page. 

In December 2008, a Travel Board hearing before a Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.  The Board notes that the Veterans Law Judge who conducted the December 2008 hearing is no longer employed by the Board.  The Board offered the Veteran the opportunity to testify at another hearing, but in correspondence received in January 2011, he indicated that he does not wish to appear at another hearing.  Thus, the appeal will be considered based on the evidence of record. 

The Board noted in the June 2009 and May 2011 remands that the issue of entitlement to service connection for peptic ulcer disease as secondary to medication(s) prescribed for the Veteran's service-connected low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred this issue to the RO for appropriate action; however it does not appear that such action was taken.  Additionally, the Board notes that subsequent to the May 2011 remand, the issues of entitlement to service connection for a left leg condition, a left knee condition, and a right hip condition, claimed as secondary to the service-connected left hip condition, have been raised by the record.  While the AMC referred all of the above-mentioned issues to the RO for follow-up subsequent to the May 2011 remand, it does not appear that any action has been taken by the RO with regard to these issues.  Therefore, the Board does not have jurisdiction over these issues, and they are REFERRED to the AOJ for appropriate action. 


FINDING OF FACT

A chronic right knee disability was not shown in service or for many years thereafter, and the preponderance of the competent and probative evidence indicates that the Veteran's current right knee disability is not related to service or a service-connected disability. 


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a May 2006 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An August 2009 letter provided notice to the Veteran regarding how to substantiate a claim for service connection on a secondary basis.  The May 2006 letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in July 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment records, private treatment reports, hearing testimony, and written statements from the Veteran.

In addition, the Board also notes that actions requested in the prior remands have been undertaken.  In this regard, the Veteran was issued a corrective VCAA notice that advised him of how to substantiate a claim for secondary service connection, the Veteran was requested to provide an authorization and release form for each private health care provider that has treated him for his claimed right knee disability, additional VA treatment records were obtained, a VA addendum opinion was obtained in July 2010, and a VA examination was conducted by a physician in June 2011 with an opinion being provided by the examiner.  The Board notes that in June 2011 the Veteran provided a release form for three treatment providers.  In May 2012, the AMC requested that the Veteran provide separate forms for each of these providers, however, the Veteran did not respond.  Moreover, the treatment identified on this form was for his left hip condition and not his claimed right knee condition.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by responding to notices, reporting for VA examinations, providing hearing testimony, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As an initial matter, the Board notes that the Veteran does not contend, and the evidence does not show, that his current right knee condition arose during service.  In this regard, his service treatment records are negative for any complaints, findings, or treatment with regard to the right knee, and the Veteran's lower extremities were evaluated as normal during the February 1964 separation examination.  Further, the Veteran denied a history of bone, joint, or other deformity, or "trick" or locked knee at that time. 

The Veteran contends that he is entitled to service connection for his current right knee condition because it is secondary to his service-connected multilevel lumbar spine spondylosis with retrolisthesis at the T12-L1 level.  A review of the claims file shows that the Veteran is service-connected for the latter disability.

VA treatment records show that in May 2006, the Veteran reported experiencing knee pain for a few years which was noted to be stable.  Subsequent VA treatment records reveal a similar history.

The Veteran was provided a VA examination in August 2006, during which the claims file was reviewed.  The examiner noted that the Veteran's service medical records are non-contributory, and that there were no joints problems reported since service until 2006.  The Veteran reported a history of right knee problems of about 25 years duration.  After performing a physical examination and reviewing the results of X-rays of the right knee, the diagnoses included osteoarthritis of the right knee.  

In support of his claim, the Veteran submitted a May 2007 treatment record from his private physician, in which the physician reported that the Veteran has some pain the right knee, and stated that he could not attribute anything in the lumbar spine that causes any problems in the right knee. 

During the December 2008 Travel Board hearing before a Veterans Law Judge, the Veteran testified that he had not had any knee problems during service.  He stated that his right knee started to bother him at least 25 years prior to that time, and it has bothered him intermittently since then.  The Veteran also testified that he has had a gait disturbance since service, as he walks on whichever side hurts the least.  He also said that he feels that his right knee problems are due to his service connected low back disability because the latter disability limited his motion and has required him to use his knees to move up and down to pick things up.  The Veteran testified that he had worked in the restaurant business after service.

Pursuant to the Board's June 2009 remand, in July 2010, the August 2006 VA examiner provided an opinion.  The examiner stated that it is unlikely that the Veteran's current osteoarthritis of the right knee has any relation to his lumbosacral spine condition as there was no evidence whatsoever that the above mentioned joints problems occurred prior to 2006 when the Veteran was in his 60's, and in some joints osteoarthritis is prone to develop by that age anyway in the general population. 

In June 2011, the Veteran was provided another VA joints examination with the August 2006 VA examining physician, during which the claims file was reviewed.  The examiner noted that the Veteran had a history of having had right knee problems for years.  After performing a physical examination and reviewing the results of X-rays, the examiner's diagnoses included minimal osteoarthritis of the right knee.  The examiner opined that it is not at least as likely as not (50 percent probability) that any current right knee disability is caused by the Veteran's service-connected multilevel lumbar spine spondylosis with retrolisthesis at the T12-L1 level.  Further, the examiner indicated that the right knee disability is not permanently worsened beyond normal progression (aggravated) by the service connected lumbar spine condition.  The examiner noted that the claims file was reviewed in detail and explained that it is unlikely, in the examiner's opinion, that any knee condition is related to the Veteran's service connected lumbosacral spine.  As for aggravation, the examiner contrasted the Veteran's right knee condition with his left hip condition, noting that the left hip was in close proximity to the spine and had evidence of aggravation due to the requirement of a total hip replacement.  With the right knee, on the other hand, the examiner noted that this was not the case, as osteoarthritis of the right knee was minimal on X-rays in 2006 and remains so now.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee condition.  As noted above, the Veteran contends that service connection for a right knee condition is warranted as secondary to his service-connected multilevel lumbar spine spondylosis with retrolisthesis at the T12-L1 level.  Upon review, however, the Board finds that service connection for a bilateral knee disability is not warranted on a secondary basis. 

The only medical opinions of record to specifically address whether the Veteran's current right knee condition was caused by or is aggravated by the Veteran's service-connected lumbar spine disability are the opinions of the VA physician who conducted the August 2006 and June 2011 VA examinations, and the Veteran's private physician's May 2007 opinion.  In July 2010, the VA examining physician opined in an addendum to the August 2006 examination report that it is unlikely that the Veteran's current osteoarthritis of the right knee has any relation to his lumbosacral spine condition.  Further, in June 2011, this examiner also opined that it is not at least as likely as not (50 percent probability) that any current right knee disability is caused by the Veteran's service-connected lumbar spine disability and concluded that the right knee disability is not permanently worsened beyond normal progression (aggravated) by the service connected lumbar spine condition.  The examiner provided a rationale for these opinions, which were formulated after review of the claims file, consideration of the Veteran's history, and examination of the Veteran, and are entitled to great probative weight.  Further, the Veteran's private physician indicated in May 2007 that he could not attribute anything in the Veteran's lumbar spine that causes any problems in the right knee.  Thus, every medical opinion of record to address the etiology of the Veteran's claimed right knee condition weighs against the claim.

Moreover, there is no medical evidence that any degenerative arthritis of the right knee became manifest to a degree of 10 percent or more within one year from the date of termination of the Veteran's service.  

Although he is competent to state his symptoms, the Veteran is not, as a layperson, qualified to render a medical diagnosis or an opinion concerning the relationship of any current right knee condition to service connected disability, as the etiology of knee conditions requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, there are multiple types and etiologies of knee conditions, and medical expertise is required to determine the cause of such.  The competent medical opinions of record fail to link the Veteran's current right knee condition to the service-connected lumbar spine disability or to service.  The Board finds the opinions of the VA examiner and private physician to be more probative than the Veteran's lay assertions as to the onset and etiology of his current right knee condition.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the relationship between his right knee condition and his service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee condition on any basis. 
 
In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 



ORDER

Entitlement to service connection for a right knee condition, claimed as secondary to a service-connected low back disability, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


